Citation Nr: 1704855	
Decision Date: 02/16/17    Archive Date: 02/24/17

DOCKET NO.  12-12 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a bilateral lower extremity disability (diagnosed in the record as polyarteritis nodosa), to include as secondary to service-connected diabetes mellitus, type II.  


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

L. Bush, Associate Counsel





INTRODUCTION

The Veteran served on active duty from June 1964 to July 1969.  His service included a tour of duty in Vietnam.  He received several awards, including the Good Conduct Medal with two bronze service stars and the Republic of Vietnam Gallantry Cross with Palm Unit Citation badge.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

In May 2015, the United States Court of Appeals for Veterans Claims (Court) issued a Joint Motion for Remand which partially vacated and remanded the Board's July 2014 decision on the basis that the Board did not consider whether an additional examination or opinion would be required to determine the etiology of the Veteran's polyarteritis nodosa.  This issue is now again before the Board. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case for the issue remaining on appeal. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that the Veteran is afforded every possible consideration.

The AOJ did arrange for a VA examination in September 2016 to determine the etiology of the Veteran's polyarteritis nodosa.  However, the Veteran and his representative noted that the examiner who conducted the examination and provided a medical opinion was unfamiliar with polyarteritis nodosa and admittedly had never seen a case of it before.  

It is not always necessary to obtain the opinions of a specialist, or even a physician. See Cox v. Nicholson, 20 Vet. App. 563, 569 (2007) ("We hold that VA may satisfy its duty to assist by providing a medical examination conducted by one able to provide 'competent medical evidence' under § 3.159(a)(1)...here, a nurse practitioner.").  However, given the VA examiner's lack of specific knowledge of the Veteran's condition, the Board will remand to obtain the necessary opinions from a medical expert in rheumatology who is familiar with polyarteritis nodosa.  See Stegall v. West, 11 Vet. App. at 271; Bastien v. Shinseki, 559 F.3d 1301, 1307   (Fed. Cir. 2010) (holding that, where the expertise of an examiner is questioned, the Board may not presume that the examiner is qualified, but must make a factual assessment regarding whether the examiner was qualified and provide adequate reasons and bases explaining the determination); Wise v. Shinseki, 26 Vet. App. 517, 527-28 (2014) ("Given [the examining cardiologist]'s admitted lack of expertise in psychiatry, she appears not competent to opine on the complex matter the Board asked her to review.").
  
Accordingly, the case is REMANDED for the following action:

1. Associate with the record any VA and private clinical documentation not already of record pertaining to the treatment of the Veterans.

2.  After completing the above development, to the extent possible, the AOJ should schedule the Veteran for a VA examination by an appropriately qualified rheumatologist to determine the nature and likely etiology of the Veteran's polyarteritis nodosa.   

All relevant medical records, including the claims folders, must be made available to the examiner for review of the pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided. 
The examiner should advance an opinion as to whether it is as likely as not (i.e. probability of 50 percent or more) that the Veteran's polyarteritis nodosa was incurred in or caused by his active duty service.  

The examiner should advance an opinion as to whether it is as likely as not (i.e. probability of 50 percent or more) that the Veteran's polyarteritis nodosa is proximately due to or the result of his service-connected diabetes mellitus, type II. 

The examiner should advance an opinion as to whether it is as likely as not (i.e. probability of 50 percent or more) that the Veteran's polyarteritis nodosa was aggravated beyond its natural progression by his service-connected diabetes mellitus, type II.  
 
3. Then, re-adjudicate the issue of entitlement for service connection for a bilateral lower extremity disability (diagnosed in the record as polyarteritis nodosa), to include as secondary to service-connected diabetes mellitus, type II.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claim for benefits, to include a summary of the evidence considered, since the issuance of the last SSOC. An appropriate period of time should be allowed for response before the case is returned to the Board.  
		
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




